DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the set of claims received on July 31, 2019. Claims 8-15 are currently pending. Claims 1-7 have been canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fanson et al. (US Patent Publication 2012/0157887), hereinafter “Fanson”  in view of Tanji (US Patent Publication 2016/0143699).
Regarding 8, Fanson discloses a method for assisting a surgeon fit a prosthesis between at least two bones of at least two limbs of a patient (i.e. hip and femur, see Figure 1), according to a determined orthopedic surgical protocol comprising at least the following steps, which as such have been excluded from the method of assisting the fitting of said prosthesis [paragraph 0065]: intervention to allow access to the bones concerned [i.e. patient’s pelvis], surgical intervention and preparation of each bone that is to receive a prosthesis according to said determined orthopedic surgical protocol (i.e. hip, acetabulum, and femur bones), checking the position of the bones concerned (i.e. by sensors [paragraph 0065]), placement of each determined prosthesis on each of the at least two bones (i.e. acetabular prosthetic and femoral stem prosthetic), the method comprising a sequence of the following steps:
affixing at least one marker (2205) on each of the at least two bones of the at least two limbs of the patient (see Figure 22),
virtually determining (i.e., via a computer device) and recording a 3D position of each marker (Figure 27 and [paragraph 0126]),
processing, by a computer, of recorded natural parameters (511, Figure 5): virtual calculated points, axes and planes (i.e. pelvic geometry and [paragraph 0128]),
checking the preparation of each of the at least two bones with at least one marker attached to at least one of a trial prosthesis or to a preparation tool (1515 or 1510), by continuously overlaying each point, straight line and real virtual plane recorded on the bone of the patient with corresponding points of the prosthesis (Figure 27 and [paragraph 0130]), and
calculating final implant parameters in relation to the recorded natural parameters (Figure 27 and [paragraph 0133]).
Fanson fails to specifically disclose a 3D marker. However, Tanji teaches a surgical operation system comprising virtual 3D markers generated on a screen. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the method of Fanson with a 3D marker as taught Tanji in order to generate and display data produced by the 3D marker.
Regarding 9, the modified Fanson’s method discloses assisting a surgeon according to claim 8, comprising a procedure for hip, knee, or shoulder arthroplasty (i.e. a hip replacement procedure [paragraph 0003]).
Regarding claim 11, the modified Fanson’s method discloses displaying the recorded and calculated virtual parameters directly on a transparent screen so as to be overlaid on each limb and each prosthesis [paragraphs 0115 and 0119].
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fanson et al. (US Patent Publication 2012/0157887), hereinafter “Fanson”, Tanji (US Patent Publication 2016/0143699), and further in view of Avelar (US Patent Publication 2014/0039527).
Regarding claim 10, the modified Fanson’s method fails disclose wherein each 3D marker used is a QR code marker.
However, Avelar discloses using QR coder markers in a surgical procedure [paragraph 0075].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Fanson with a QR code marker as taught by Avelar in order to allow quick decoding of it contents. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fanson et al. (US Patent Publication 2012/0157887), hereinafter “Fanson”, Tanji (US Patent Publication 2016/0143699), and further in view of Taylor (US Patent Publication 2014/0005531).
Regarding claim 12, the modified Fanson’s method fails to disclose displaying the parameters directly on a transparent screen mounted on a pair of glasses to be worn by said surgeon.
However, Taylor et al. teaches a transparent screen (51, Figure 2) mounted on a pair of glasses (50, Figure 2) to be worn by said surgeon [paragraph 0086].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Fanson with a transparent screen mounted on a pair of glasses to be worn by said surgeon as taught by Taylor so that the screen can be seen by the user whilst simultaneously viewing a patient [paragraph 0086].
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fanson et al. (US Patent Publication 2012/0157887) in view of Taylor (US Patent Publication 2014/0005531).
Regarding claim 13, Fanson discloses a device for implementing a method for assisting a surgeon fit a prosthesis between at least two bones of at least two limbs of a patient (i.e. hip and femur, see Figure 1), comprising:
at least two markers (2205) capable of being positioned on a limb of the patient,
a data processing and recording unit (i.e. computing device 514),
a camera ([paragraph 0088]),
a communication device [paragraph 0128] capable of providing short-range exchange with said data processing and recording unit,
a transparent screen for displaying images and information transmitted by said data processing and recording unit so as to provide overlaying of a real image visible in transparency and virtual images and information displayed on the screen.
However, Fanson fails to specifically disclose a 3D marker, a mask comprising an autonomous energy source, and a transparent screen for displaying images and information transmitted by said data processing and recording unit so as to provide overlaying of a real image visible in transparency and virtual images and information displayed on the screen.
However, Taylor et al. teaches a transparent screen (51, Figure 2) mounted on a mask comprising an autonomous energy source (50 and Bluetooth energy source, Figure 2) to be worn by said surgeon [paragraph 0086] capable of displaying images and information transmitted by said data processing and recording unit so as to provide overlaying of a real image visible in transparency and virtual images and information displayed on the screen.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Fanson with a transparent screen mounted on a pair of glasses to be worn by said surgeon as taught by Taylor so that the screen can be seen by the user whilst simultaneously viewing a patient [paragraph 0086].
Regarding claim 14, the modified Fanson’s device discloses a gyroscope and an accelerometer (i.e. inertial sensors [paragraph 0139] of Fanson), both associated with the mask (50 of Taylor) so as to have access to a spatial position.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fanson et al. (US Patent Publication 2012/0157887), Taylor (US Patent Publication 2014/0005531), further in view of Skoda (US Patent Publication 2017/0028178).
Regarding claim 15, the modified Fanson fails to disclose a magnetometer and a depth sensor. 
However, Skoda teaches a computing device (100) that includes magnetometer and depth sensors ([paragraph 0052]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the surgical computing device with magnetometer and depth sensors of Skoda in order to provide an input/output capability. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775              

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775